Exhibit 10.7

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT, dated as of May 25, 2011 (this “Agreement”), is
among CDRT Holding Corporation, a Delaware corporation (the “Company”),
Emergency Medical Services Corporation, a Delaware corporation (“Opco” and,
together with the Company, the “Company Entities”), Clayton, Dubilier & Rice
Fund VIII, L.P., a Cayman Islands exempted limited partnership (the “Fund”),
CD&R EMS Co-Investor, L.P., a Cayman Islands exempted limited partnership
(“Co-Investor”), CD&R Advisor Fund VIII Co-Investor, L.P., a Cayman Islands
exempted limited partnership (“Advisor”), CD&R Friends and Family Fund VIII,
L.P., a Cayman Islands exempted limited partnership (together with Co-Investor
and Advisor, the “Other Investors”), and Clayton, Dubilier & Rice, LLC, a
Delaware limited liability company (“Manager”).  Capitalized terms used herein
without definition have the meanings set forth in Section 1 of this Agreement.

 

RECITALS

 

A.            The Fund is managed by Manager, the general partner of the Fund
(and the Other Investors) is CD&R Associates VIII, Ltd., a Cayman Islands
exempted company (the “GP of the Fund”), and the special limited partner of the
Fund is CD&R Associates VIII, L.P., a Cayman Islands exempted limited
partnership (together with the GP of the Fund and any other investment vehicle
that is a direct or indirect stockholder in the Company and managed by Manager
or its Affiliates, “Manager Associates”).

 

B.            CDRT Acquisition Corporation, a Delaware corporation (“Parent”),
is an acquisition vehicle formed by Manager, that has executed an Agreement and
Plan of Merger, dated as of February 13, 2011, among Parent, CDRT Merger
Sub, Inc., a Delaware corporation (“Merger Sub”)  and Opco (as the same may be
amended from time to time in accordance with its terms, the “Merger Agreement”),
pursuant to which the Company, indirectly through Parent, acquired Opco, on the
date hereof, by means of the merger of Merger Sub with and into Opco (the
“Acquisition”).

 

C.            In connection with the Acquisition, the Fund has entered into a
Commitment Letter, dated as of February 13, 2011 (the “Commitment Letter”), with
Parent, pursuant to which the Fund has agreed, subject to the conditions set
forth therein, to purchase common stock of Parent for an aggregate purchase
price up to the amount of its Commitment (as defined in the Commitment Letter). 
Furthermore, the Fund and the Company have entered into an Assignment and
Assumption Agreement, dated as of May 23, 2011 (the “Assignment and Assumption
Agreement”), pursuant to which the Fund has agreed to assign, transfer and set
over unto the Company the obligation to fund the Commitment and the right to
receive common stock of Parent in consideration therefor, and the Company has
accepted and assumed such obligation and right.

 

--------------------------------------------------------------------------------


 

D.            Concurrently with the execution and delivery of this Agreement,
the Company Entities have entered into a Consulting Agreement with Manager,
dated as of the date hereof (as the same may be amended from time to time, the
“Consulting Agreement”).

 

E.             In order to finance the Acquisition and related transactions, the
Company is selling shares of its common stock, par value $0.01 per share
(“Shares”), to the Fund, the Other Investors and any other co-investors that
otherwise become stockholders of the Company prior to the Acquisition (the
“Equity Offering”).

 

F.             In order to finance the Acquisition, the Company and/or one or
more of its wholly-owned Subsidiaries intend (i) to enter into a senior secured
credit term loan facility, (ii) to enter into a senior secured asset based
revolving credit facility and (iii) to issue senior unsecured notes pursuant to
an indenture dated as of the date hereof (collectively, the “Acquisition
Financings”).

 

G.            Manager (or its Affiliates) has performed the Initial Services (as
defined in the Consulting Agreement) for the Company.

 

H.            The Company or one or more of its Subsidiaries from time to time
in the future may (i) offer and sell or cause to be offered and sold equity or
debt securities or instruments (such offerings, collectively, the “Subsequent
Offerings”), including without limitation (x) offerings of shares of capital
stock of the Company or any of its Subsidiaries, and/or options to purchase such
shares or other equity-linked instruments to employees, directors, managers,
dealers, franchisees, affiliated physicians and consultants of and to the
Company or any of its Subsidiaries (any such offering, a “Management Offering”),
and (y) one or more offerings of debt securities or instruments for the purpose
of refinancing any indebtedness of the Company or any of its Subsidiaries or for
other corporate purposes, (ii) repurchase, redeem or otherwise acquire certain
securities or instruments of the Company or any of its Subsidiaries or engage in
recapitalization or structural reorganization transactions relating thereto (any
such repurchase, redemption, acquisition, recapitalization or reorganization, a
“Redemption”) (iii) incur or assume indebtedness for borrowed money, assume,
guarantee, endorse or otherwise become liable or responsible for (whether
directly or contingently or otherwise) for the obligations of any other Person
or make any loan or advance to any other Person (such indebtedness, assumptions,
guarantees, endorsements, loans, advances and liabilities, collectively,
“Subsequent Financings”).

 

I.              The parties hereto recognize the possibility that claims might
be made against and liabilities incurred by Manager, the Fund, the Other
Investors, Manager Associates or related Persons or Affiliates under applicable
securities laws or otherwise in connection with the Transactions (including the
Initial Services) or the Offerings, or the Financings, or relating to other
actions or omissions of or by members of the

 

2

--------------------------------------------------------------------------------


 

Company Group, or relating to the provision of financial, investment banking,
management, advisory, consulting, monitoring or other services, including
service as an officer or director of any member of the Company Group
(collectively, “Services”) to the Company Group by such Persons, and the parties
hereto accordingly wish to provide for Manager, the Fund, the Other Investors,
Manager Associates and related Persons and Affiliates to be indemnified in
respect of any such claims and liabilities.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions herein set forth, the parties hereto
hereby agree as follows:

 

1.             Definitions.

 

(a)           “Acquisition” has the meaning specified in the Recitals to this
Agreement.

 

(b)           “Acquisition Financings” has the meaning specified in the Recitals
to this Agreement.

 

(c)           “Advisor” has the meaning specified in the first paragraph of this
Agreement.

 

(d)           “Affiliate” means, with respect to any Person, (i) any other
Person directly or indirectly Controlling, Controlled by or under common Control
with, such Person (ii) any Person directly or indirectly owning or Controlling
10% or more of any class of outstanding voting securities of such Person or
(iii) any officer, director, general partner, special limited partner or trustee
of any such Person described in clauses (i) or (ii).

 

(e)           “Assignment and Assumption Agreement” has the meaning specified in
the Recitals to this Agreement.

 

(f)            “Claim” means, with respect to any Indemnitee, any claim by or
against such Indemnitee involving any Obligation with respect to which such
Indemnitee may be entitled to be indemnified by any member of the Company Group
under this Agreement.

 

(g)           “Commission” means the United States Securities and Exchange
Commission or any successor entity thereto.

 

(h)           “Commitment Letter” has the meaning specified in the Recitals to
this Agreement.

 

(i)            “Company” has the meaning specified in the first paragraph of
this Agreement.

 

3

--------------------------------------------------------------------------------


 

(j)            “Company Entities” has the meaning specified in the first
paragraph of this Agreement.

 

(k)           “Company Group” means the Company and each of its Subsidiaries.

 

(l)            “Co-Investor” has the meaning specified in the first paragraph of
this Agreement.

 

(m)          “Consulting Agreement” has the meaning specified in the Recitals to
this Agreement.

 

(n)           “Control” of any Person means the power to direct the management
and policies of such Person (whether through the ownership of voting securities,
by contract, as trustee or executor, as general partner, or otherwise).

 

(o)           “Equity Offering” has the meaning specified in the Recitals to
this Agreement.

 

(p)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(q)           “Expenses” means all attorneys’ fees and expenses, retainers,
court, arbitration and mediation costs, transcript costs, fees and expenses of
experts, witness and public relations consultants, bonds, costs of collecting
and producing documents, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements, costs or expenses of the types customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, appealing or otherwise participating in a
Proceeding.

 

(r)            “Financings” means the Acquisition Financings and any Subsequent
Financing.

 

(s)           “Fund” has the meaning specified in the first paragraph of this
Agreement.

 

(t)            “GP of the Fund” has the meaning specified in the Recitals to
this Agreement.

 

(u)           “Indemnitee” means each of Manager, the Fund, the Other Investors,
Manager Associates, their respective Affiliates (other than any member of the
Company Group), their respective successors and assigns, and the respective
directors, officers, partners, members, employees, agents, advisors,
consultants, representatives and controlling persons (within the meaning of the
Securities Act) of each of them, or of their partners, members and controlling
persons, and each other person who is or becomes a

 

4

--------------------------------------------------------------------------------


 

director or an officer of any member of the Company Group and who is or becomes
an employee of, or is nominated or designated to serve as a director or officer
by, any of the foregoing, in each case irrespective of the capacity in which
such person acts.

 

(v)           “Initial Services” has the meaning specified in the Consulting
Agreement.

 

(w)          “Management Offering” has the meaning specified in the Recitals to
this Agreement.

 

(x)           “Manager” has the meaning specified in the first paragraph of this
Agreement.

 

(y)           “Manager Associates” has the meaning specified in the Recitals to
this Agreement.

 

(z)           “Merger Agreement” has the meaning specified in the Recitals to
this Agreement.

 

(aa)         “Notice of Advances” has the meaning specified in Section 4(b) of
this Agreement.

 

(bb)        “Notice of Claim” has the meaning specified in Section 4(a) of this
Agreement.

 

(cc)         “Notice of Payment” has the meaning specified in Section 4(c) of
this Agreement.

 

(dd)        “Obligations” means, collectively, any and all claims, obligations,
liabilities, causes of actions, Proceedings, investigations, judgments, decrees,
losses, damages (including punitive, consequential, special and exemplary
damages), fees, fines, penalties, amounts paid in settlement, costs and Expenses
(including without limitation interest, taxes, assessments and other charges in
connection therewith and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case incurred, arising or
existing with respect to third parties or otherwise, at any time or from time to
time.

 

(ee)         “Offerings” means the Equity Offering, any Management Offering, any
Redemption, any offering in relation to the Acquisition Financings and any
Subsequent Offering.

 

(ff)          “Opco” has the meaning specified in the first paragraph of this
Agreement.

 

(gg)        “Other Investors” has the meaning specified in the first paragraph
of this Agreement.

 

5

--------------------------------------------------------------------------------


 

(hh)        “Parent” has the meaning specified in the Recitals to this
Agreement.

 

(ii)           “Person” means an individual, corporation, limited liability
company, limited or general partnership, trust or other entity, including a
governmental or political subdivision or an agency or instrumentality thereof.

 

(jj)           “Proceeding” means a threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative,
including without limitation a claim, demand, discovery request, formal or
informal investigation, inquiry, administrative hearing, arbitration or other
form of alternative dispute resolution, including an appeal from any of the
foregoing.

 

(kk)         “Redemption” has the meaning specified in the Recitals to this
Agreement.

 

(ll)           “Related Document” means any agreement, certificate, instrument
or other document to which any member of the Company Group may be a party or by
which it or any of its properties or assets may be bound or affected from time
to time relating in any way to the Transactions or any Offering or Financing or
any of the transactions contemplated thereby, including without limitation, in
each case as the same may be amended from time to time, (i) any registration
statement filed by or on behalf of any member of the Company Group with the
Commission in connection with the Transactions or any Offering or Financing,
including all exhibits, financial statements and schedules appended thereto, and
any submissions to the Commission in connection therewith, (ii) any prospectus,
preliminary, final, free writing or otherwise, included in such registration
statements or otherwise filed by or on behalf of any member of the Company Group
in connection with the Transactions or any Offering or used to offer or confirm
sales of their respective securities or instruments in any Offering, (iii) any
private placement or offering memorandum or circular, information statement or
other information or materials distributed by or on behalf of any member of the
Company Group or any placement agent or underwriter in connection with the
Transactions or any Offering or Financing, (iv) any federal, state or foreign
securities law or other governmental or regulatory filings or applications made
in connection with any Offering, the Transactions or any of the transactions
contemplated thereby, (v) any dealer-manager, underwriting, subscription,
purchase, stockholders, option or registration rights agreement or plan entered
into or adopted by any member of the Company Group in connection with the
Transactions or any Offering or Financing, (vi) any purchase, repurchase,
redemption, recapitalization or reorganization or other agreement entered into
by any member of the Company Group in connection with any Redemption, (vii) any
quarterly, annual or current reports or other filing filed, furnished or
supplementally provided by any member of the Company Group with or to the
Commission or any securities exchange, including all exhibits, financial
statements and schedules appended thereto, and any submission to the Commission
or any securities exchange in connection

 

6

--------------------------------------------------------------------------------


 

therewith, (viii) any paying agent agreement entered into by any member of the
Company Group relating to the payment of Merger Consideration (as defined in the
Merger Agreement) or (ix) any paymaster agreement entered into by members of the
Company Group, the Fund and the Other Investors relating to the efficient
payment of funds in connection with the Offering and the Acquisition.

 

(mm)       “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(nn)        “Services” has the meaning specified in the Recitals to this
Agreement.

 

(oo)        “Shares” has the meaning specified in the Recitals to this
Agreement.

 

(pp)        “Subsequent Financings” has the meaning specified in the Recitals to
this Agreement.

 

(qq)        “Subsequent Offerings” has the meaning specified in the Recitals to
this Agreement.

 

(rr)          “Subsidiary” means each corporation or other Person in which a
Person owns or Controls, directly or indirectly, capital stock or other equity
interests representing more than 50% of the outstanding voting stock or other
equity interests.

 

(ss)         “Transactions” means the Acquisition, the Equity Offering, the
Acquisition Financings and any other transaction for which Services are or have
been provided to any member of the Company Group.

 

2.             Indemnification.

 

(a)           Each of the Company Entities (each, an “Indemnifying Party” and
collectively, the “Indemnifying Parties”), jointly and severally, agrees to
indemnify, defend and hold harmless each Indemnitee, to the fullest extent
permitted by law, from and against any and all Obligations in any way resulting
from, arising out of or in connection with, based upon or relating to (i) the
Securities Act, the Exchange Act or any other applicable securities or other
laws, in connection with the Transactions, any other Offering, any other
Financing, any Related Document or any of the transactions contemplated thereby,
(ii) any other action or failure to act of any member of the Company Group or
any of their predecessors, whether such action or failure has occurred or is yet
to occur, or (iii) the performance or failure to perform by Manager or its
Affiliates of Services for any member of the Company Group (whether prior to the
date hereof or hereafter and whether pursuant to the Consulting Agreement or
otherwise), (iv) the fact that such Indemnitee is or was a stockholder, director
or officer of any member of

 

7

--------------------------------------------------------------------------------


 

the Company Group, or (v) any breach or alleged breach by such Indemnitee of any
duty imposed on a stockholder, officer or director.

 

(b)           Without in any way limiting the foregoing Section 2(a), each of
the Indemnifying Parties agrees, jointly and severally, to indemnify, defend and
hold harmless each Indemnitee from and against any and all Obligations resulting
from, arising out of or in connection with, based upon or relating to
liabilities under the Securities Act, the Exchange Act or any other applicable
securities or other laws, rules or regulations in connection with (i) the
inaccuracy or breach of or default under any representation, warranty, covenant
or agreement in any Related Document, or any allegation thereof, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
Related Document or (iii) any omission or alleged omission to state in any
Related Document a material fact required to be stated therein or necessary to
make the statements therein not misleading.  Notwithstanding the foregoing, the
Indemnifying Parties shall not be obligated to indemnify such Indemnitee from
and against any such Obligation to the extent that such Obligation arises out of
or is based upon an untrue statement or omission made in such Related Document
in reliance upon and in conformity with written information furnished to the
Company Entities by such Indemnitee in an instrument duly executed by such
Indemnitee and specifically stating that it is for use in the preparation of
such Related Document.

 

(c)           Without in any way limiting the foregoing, in the event that any
Proceeding is initiated by an Indemnitee, any member of the Company Group or any
other Person to enforce or interpret this Agreement or the Consulting Agreement,
any rights of such Indemnitee to indemnification or advancement of Expenses (or
related obligations of such Indemnitee) under any member of the Company Group’s
certificate of incorporation or bylaws, any other agreement to which Indemnitee
and any member of the Company Group are party, any vote of directors of any
member of the Company Group, the Delaware General Corporation Law, any other
applicable law or any liability insurance policy, or any rights or obligations
under the Consulting Agreement, the Indemnifying Parties shall indemnify such
Indemnitee against all costs and Expenses incurred by such Indemnitee or on such
Indemnitee’s behalf (including but not limited to by any Manager Associates for
all costs and Expenses incurred by it on such Indemnitee’s behalf) in connection
with such Proceeding, whether or not such Indemnitee is successful in such
Proceeding, except to the extent that the Person presiding over such Proceeding
determines that material assertions made by such Indemnitee in such proceeding
were in bad faith or were frivolous.

 

3.             Contribution.

 

(a)           If for any reason the indemnity specifically provided for in
Section 2 is unavailable or is insufficient to hold harmless any Indemnitee from
any Obligation covered by such indemnity, then the Indemnifying Parties, jointly
and severally, shall

 

8

--------------------------------------------------------------------------------


 

contribute to the amount paid or payable by such Indemnitee as a result of such
Obligation in such proportion as is appropriate to reflect (i) the relative
fault of each of the members of the Company Group, on the one hand, and such
Indemnitee, on the other, in connection with the state of facts giving rise to
such Obligation, (ii) the relative benefits received by the members of the
Company Group, on the one hand, and such Indemnitee, on the other, from the
Transaction, Offering, Financing or other circumstances giving rise to such
Obligation and (iii) if required by applicable law, any other relevant equitable
considerations.

 

(b)           For purposes of Section 3(a), the relative fault of each member of
the Company Group, on the one hand, and of an Indemnitee, on the other, shall be
determined by reference to, among other things, (i) their respective relative
intent, knowledge, access to information and opportunity to correct the state of
facts giving rise to such Obligation, (ii) in the case of Section 2(b), whether
the information whose inclusion in or omission from a Related Document resulted
in the actual or alleged inaccuracy or breach of or default under any
representation, warranty, covenant or agreement therein, or which is or is
alleged to be untrue, required to be stated therein or necessary to make the
statements therein not misleading, was supplied or should have been supplied by
the members of the Company Group, on the one hand, or by such Indemnitee, on the
other, and (iii) applicable law, and the relative benefits received by each
member of the Company Group, on the one hand, and an Indemnitee, on the other,
shall be determined by weighing the direct monetary proceeds to the Company
Group, on the one hand, and such Indemnitee, on the other, from the Transaction,
Offering, Financing or other circumstances giving rise to such Obligation.

 

(c)           The parties hereto acknowledge and agree that it would not be just
and equitable if the Indemnifying Parties’ contributions pursuant to Section 3
were determined by pro rata allocation or by any other method of allocation that
does not take into account the equitable considerations referred to in such
Section.  No Indemnitee shall be entitled to contribution from any Indemnifying
Party with respect to any Obligation covered by the indemnity specifically
provided for in Section 2(b) in the event that such Indemnitee is finally
determined to be guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such Obligation and the
Indemnifying Parties are not guilty of such fraudulent misrepresentation.

 

4.             Indemnification Procedures.

 

(a)           Whenever any Indemnitee shall have actual knowledge of the
assertion of a Claim against it, Manager (acting on its own behalf or, if
requested by any such Indemnitee other than itself, on behalf of such
Indemnitee) or such Indemnitee shall notify the appropriate member of the
Company Group in writing of the Claim (a “Notice of Claim”) with reasonable
promptness after such Indemnitee has such knowledge relating to such Claim and
has notified Manager thereof, provided the failure or delay of

 

9

--------------------------------------------------------------------------------


 

Manager or such Indemnitee to give such Notice of Claim shall not relieve any
Indemnifying Party of its indemnification obligations under this Agreement
except to the extent that such omission results in a failure of actual notice to
it and it is materially injured as a result of the failure to give such Notice
of Claim.  The Notice of Claim shall specify all material facts known to Manager
(or if given by such Indemnitee, such Indemnitee) relating to such Claim and the
monetary amount or an estimate of the monetary amount of the Obligation involved
if Manager (or if given by such Indemnitee, such Indemnitee) has knowledge of
such amount or a reasonable basis for making such an estimate.  The Indemnifying
Parties shall, at their expense, undertake the defense of such Claim with
attorneys of their own choosing reasonably satisfactory in all respects to
Manager, subject to the right of Manager to undertake such defense as
hereinbelow provided.  Manager may participate in such defense with counsel of
Manager’s choosing at the expense of the Indemnifying Parties.  In the event
that the Indemnifying Parties do not undertake the defense of the Claim within a
reasonable time after Manager (or if given by such Indemnitee, such Indemnitee)
has given the Notice of Claim, or in the event that Manager shall in good faith
determine that the defense of any Claim by the Indemnifying Parties is
inadequate or may conflict with the interest of any Indemnitee (including,
without limitation, Claims brought by or on behalf of any member of the Company
Group), Manager may, at the expense of the Indemnifying Parties, undertake the
defense of the Claim and compromise or settle the Claim, all for the account of
and at the risk of the Indemnifying Parties.  In the defense of any Claim
against an Indemnitee, no Indemnifying Party shall, except with the prior
written consent of Manager, consent to entry of any judgment or enter into any
settlement that includes any injunctive or other non-monetary relief or any
payment of money by such Indemnitee, or that does not include as an
unconditional term thereof the giving by the Person or Persons asserting such
Claim to such Indemnitee of an unconditional release from all liability on any
of the matters that are the subject of such Claim and an acknowledgement that
such Indemnitee denies all wrongdoing in connection with such matters.  The
Indemnifying Parties shall not be obligated to indemnify an Indemnitee against
amounts paid in settlement of a Claim if such settlement is effected by such
Indemnitee without the prior consent of the Company (on behalf of all
Indemnifying Parties), which shall not be unreasonably withheld or delayed.  In
each case, Manager and each other Indemnitee seeking indemnification hereunder
will cooperate with the Indemnifying Parties, so long as an Indemnifying Party
is conducting the defense of the Claim, in the preparation for and the
prosecution of the defense of such Claim, including making available evidence
within the control of Manager or such Indemnitee, as the case may be, and
persons needed as witnesses who are employed by Manager or such Indemnitee, as
the case may be, in each case as reasonably needed for such defense and at cost,
which cost, to the extent reasonably incurred, shall be paid by the Indemnifying
Parties.

 

(b)           The Manager shall notify the Indemnifying Parties in writing of
the amount requested for advances (a “Notice of Advances”).  Each of the
Indemnifying Parties, jointly and severally, agrees to advance all Expenses
incurred by Manager (acting

 

10

--------------------------------------------------------------------------------


 

on its own behalf or, if requested by any such Indemnitee other than itself, on
behalf of such Indemnitee) or any Indemnitee in connection with any Claim (but
not for any Claim initiated or brought voluntarily by an Indemnitee other than a
Proceeding contemplated by Section 2(c)) in advance of the final disposition of
such Claim without regard to whether Indemnitee will ultimately be entitled to
be indemnified for such Expenses upon receipt of an undertaking by or on behalf
of Manager or such Indemnitee to repay amounts so advanced if it shall
ultimately and finally be determined, including through all challenges, if any,
to the award rendered therein, that Manager or such Indemnitee is not entitled
to be indemnified by any Indemnifying Party as authorized by this Agreement. 
Such repayment undertaking shall be unsecured and shall not bear interest.  No
Indemnifying Party shall impose on any Indemnitee additional conditions to
advancement or require from such Indemnitee additional undertakings regarding
repayment.  The Indemnifying Parties shall make payment of such advances no
later than 10 days after the receipt of the Notice of Advances.

 

(c)           Manager shall notify the Indemnifying Parties in writing of the
amount of any Obligation actually paid by Manager or any Indemnitee on whose
behalf Manager is acting (a “Notice of Payment”).  The amount of any Obligation
actually paid by Manager or such Indemnitee shall bear simple interest at the
rate equal to the JPMorgan Chase Bank, N.A. prime rate as of the date of such
payment plus 2% per annum, from the date any Indemnifying Party receives the
Notice of Payment to the date on which any Indemnifying Party shall repay the
amount of such Obligation plus interest thereon to Manager or such Indemnitee. 
The Indemnifying Parties shall make indemnification payments to Manager no later
than 30 days after receipt of the Notice of Payment.

 

(d)           Presumptions; Burden and Standard of Proof.  In connection with
any determination regarding the entitlement of any Indemnitee to be indemnified,
or any review of any such determination, by any Person:

 

(i)            It shall be a presumption that such Indemnitee has met any
applicable standard of conduct and that indemnification of such Indemnitee is
proper in the circumstances.

 

(ii)           The burden of proof shall be on the Indemnifying Parties to
overcome the presumption set forth in the preceding clause (i), and such
presumption shall only be overcome if the Indemnifying Parties establish that
there is no reasonable basis to support it.

 

(iii)          The termination of any Proceeding by judgment, order, finding,
award, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere, or its equivalent, shall not create
a presumption that indemnification is not proper or that an Indemnitee did not
meet any

 

11

--------------------------------------------------------------------------------


 

applicable standard of conduct or that a court has determined that
indemnification is not permitted by this Agreement or otherwise.

 

5.             Certain Covenants.  The rights of each Indemnitee to be
indemnified under any other agreement, document, certificate or instrument,
by-laws or other organizational agreement or instrument, insurance policy or
applicable law are independent of and in addition to any rights of such
Indemnitee to be indemnified under this Agreement, provided that to the extent
that an Indemnitee is entitled to be indemnified by the Indemnifying Parties
under this Agreement and by any other Indemnitee under any other agreement,
document, certificate, by-law or instrument, or by any insurer under a policy
maintained by any other Indemnitee, the obligations of the Indemnifying Parties
hereunder shall be primary, and the obligations of such other Indemnitee or
insurer secondary, and the Indemnifying Parties shall not be entitled to
contribution or indemnification from or subrogation against such other
Indemnitee or insurer.  Notwithstanding the foregoing, any Indemnitee may choose
to seek indemnification from any potential source of indemnification regardless
of whether such indemnitor is primary or secondary.  An Indemnitee’s election to
seek advancement of indemnified sums from any secondary indemnifying party will
not limit the right of such Indemnitee, or any secondary indemnitor proceeding
under subrogation rights or otherwise, from seeking indemnification from the
Indemnifying Parties to the extent that the obligations of the Indemnifying
Parties are primary, and each of the Indemnifying Parties jointly and severally
agrees to indemnify each Indemnitee from and against, and to pay to each
Indemnitee, any amount paid or reimbursed by such Indemnitee to or on behalf of
another indemnitee, pursuant to indemnification arrangements or otherwise, in
respect of an Obligation referred to in Section 2.  The rights of each
Indemnitee and the obligations of each Indemnifying Party hereunder shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnitee.  Following the Acquisition, each of the Company Entities, and
each of their corporate successors, shall implement and maintain in full force
and effect any and all corporate charter and by-law provisions that may be
necessary or appropriate to enable it to carry out its obligations hereunder to
the fullest extent permitted by applicable law, including without limitation a
provision of its certificate of incorporation (or comparable organizational
document under its jurisdiction of incorporation) eliminating liability of a
director for breach of fiduciary duty to the fullest extent permitted by
applicable law, as amended from time to time.  So long as the Company or any
other member of the Company Group maintains liability insurance for any
directors, officers, employees or agents of any such person, the Indemnifying
Parties shall ensure that each Indemnitee serving or that has served in such
capacity is covered by such insurance in such a manner as to provide Indemnitee
the same rights and benefits as are accorded to the most favorably insured of
the Company’s and the Company Group’s then current directors and officers.  No
Indemnifying Party shall seek or agree to any order of any court or other
governmental authority that would prohibit or otherwise interfere, and shall not
take or fail to take any other action if such action or failure would reasonably
be expected to have the effect of prohibiting or

 

12

--------------------------------------------------------------------------------


 

otherwise interfering, with the performance of any of the Indemnifying Parties’
indemnification, advancement or other obligations under this Agreement.

 

6.             Notices.  All notices and other communications hereunder shall be
in writing and shall be delivered by certified or registered mail (first class
postage prepaid and return receipt requested), telecopier, overnight courier or
hand delivery, as follows:

 

(a) If to any Company Entity, to:

 

CDRT Holding Corporation
c/o Emergency Medical Services Corporation
6200 South Syracuse Way, Suite 200
Greenwood, CO 80111
Attention: General Counsel
Facsimile 303-495-1800

 

with a copy to (which shall not constitute notice):

 

Clayton, Dubilier & Rice, LLC
375 Park Avenue
18th Floor
New York, New York  10152
Attention:  Mr. Richard J. Schnall
Facsimile:  (212) 893-7061

 

(b) If to Manager, to:

 

Clayton, Dubilier & Rice, LLC
375 Park Avenue
18th Floor
New York, New York  10152
Attention:  Mr. Richard J. Schnall
Facsimile:  (212) 893-7061

 

(c) If to the Fund, to:

 

Clayton, Dubilier & Rice Fund VIII, L.P.
c/o Clayton, Dubilier & Rice, LLC
375 Park Avenue
18th Floor
New York, New York 10152
Attention: Mr. Donald J. Gogel
Facsimile: 212-407-5252

 

13

--------------------------------------------------------------------------------


 

(d) If to the Other Investors, to the notice address set forth on such party’s
signature page;

 

or to such other address or such other person as the Company Entities, Manager,
the Fund or the Other Investors, as the case may be, shall have designated by
notice to the other parties hereto.  All communications hereunder shall be
effective upon receipt by the party to which they are addressed.  A copy of any
notice or other communication given under this Agreement shall also be given to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York  10022
Attention:  Paul S. Bird, Esq.

Jonathan E. Levitsky, Esq.

Facsimile:  (212) 909-6836

 

7.             Arbitration

 

(a)           Any dispute, claim or controversy arising out of, relating to, or
in connection with this contract, or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be finally determined by
arbitration.  The arbitration shall be administered by JAMS.  If the disputed
claim or counterclaim exceeds $250,000, not including interest or attorneys’
fees, the JAMS Comprehensive Arbitration Rules and Procedures (“JAMS
Comprehensive Rules”) in effect at the time of the arbitration shall govern the
arbitration, except as they may be modified herein or by mutual written
agreement of the parties.  If no disputed claim or counterclaim exceeds
$250,000, not including interest or attorneys’ fees, the JAMS Streamlined
Arbitration Rules and Procedures (“JAMS Streamlined Rules”) in effect at the
time of the arbitration shall govern the arbitration, except as they may be
modified herein or by mutual written agreement of the parties.

 

(b)           The seat of the arbitration shall be New York, New York.  The
parties submit to jurisdiction in the state and federal courts of the State of
New York for the limited purpose of enforcing this agreement to arbitrate.

 

(c)           The arbitration shall be conducted by one neutral arbitrator
unless the parties agree otherwise.  The parties agree to seek to reach
agreement on the identity of the arbitrator within 30 days after the initiation
of arbitration.  If the parties are unable to reach agreement on the identity of
the arbitrator within such time, then the appointment of the arbitrator shall be
made in accordance with the process set forth in JAMS Comprehensive Rule 15.

 

14

--------------------------------------------------------------------------------


 

(d)           The arbitration award shall be in writing, state the reasons for
the award, and be final and binding on the parties.  Subject to Section 2(c),
the arbitrator may, in the award, allocate all or part of the fees incurred in
and costs of the arbitration, including the fees of the arbitrator and the
attorneys’ fees of the prevailing party.  Judgment on the award may be entered
by any court having jurisdiction thereof or having jurisdiction over the
relevant party or its assets.  Notwithstanding applicable state law, the
arbitration and this agreement to arbitrate shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1, et seq.

 

(e)           The parties agree that the arbitration shall be kept confidential
and that  the existence of the proceeding and any element of it (including but
not limited to any pleadings, briefs or other documents submitted or exchanged,
any testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, JAMS, the parties, their counsel, accountants and auditors,
insurers and re-insurers, and any person necessary to the conduct of the
proceeding.  The confidentiality obligations shall not apply (i) if disclosure
is required by law, or in judicial or administrative proceedings, or (ii) as far
as disclosure is necessary to enforce the rights arising out of the award.

 

8.             Governing Law.  This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the law of the State of
Delaware, regardless of the law that might be applied under principles of
conflict of laws to the extent such principles would require or permit the
application of the laws of another jurisdiction.

 

9.             Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

10.           Successors; Binding Effect.  Each Indemnifying Party will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and
assets of such Indemnifying Party, by agreement in form and substance
satisfactory to Manager, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent as such Indemnifying Party (which
shall not be released from its obligations).  This Agreement shall be binding
upon and inure to the benefit of each party hereto and its successors and
permitted assigns, and each other Indemnitee, but neither this Agreement nor any
right, interest or obligation hereunder shall be assigned, whether by operation
of law or otherwise, by the Company Entities without the prior written consent
of Manager.  Insofar as any Indemnitee transfers all or substantially all of its
assets to a third party, such third party shall thereupon be deemed an
additional Indemnitee for all purposes of this Agreement, with the same effect
as if it were a signatory to this Agreement in such capacity.

 

15

--------------------------------------------------------------------------------


 

11.           Miscellaneous.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  This Agreement is not intended to confer any
right or remedy hereunder upon any Person other than each of the parties hereto
and their respective successors and permitted assigns and each other Indemnitee
(each of whom is an intended third party beneficiary of this Agreement). 
Neither the waiver by any of the parties hereto or by any other Indemnitee of a
breach of or a default under any of the provisions of this Agreement, nor the
failure by any such party or Indemnitee, on one or more occasions, to enforce
any of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges. 
No amendment, modification, supplement or discharge of this Agreement, and no
waiver hereunder, shall be valid and binding unless set forth in writing and
duly executed by the Company (acting on behalf of the Company Entities) and the
Manager (acting on its own behalf and on behalf of each other Indemnitee).  This
Agreement may be executed in several counterparts, each of which shall be deemed
an original, and all of which together shall constitute one and the same
instrument.

 

[The remainder of this page has been left blank intentionally.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

 

 

CLAYTON, DUBILIER & RICE, LLC

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

CLAYTON, DUBILIER & RICE FUND VIII, L.P.

 

By:

CD&R Associates VIII Ltd., its general

 

 

partner

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and
Assistant Secretary

 

 

 

 

 

 

 

CD&R EMS CO-INVESTOR, L.P.

 

By:

CD&R Associates VIII, Ltd., its general

 

 

partner

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

CD&R FRIENDS & FAMILY FUND VIII, L.P.

 

By:

CD&R Associates VIII, Ltd., its general

 

 

partner

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

CD&R ADVISOR FUND VIII CO-INVESTOR, L.P.

 

By:

CD&R Associates VIII, Ltd., its general

 

 

partner

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

Notice Address for the Other Investors:

 

[Name of Other Investor]
c/o Clayton, Dubilier & Rice, LLC

375 Park Avenue
18th Floor

New York, New York 10152

Attention: Mr. Donald J. Gogel

Facsimile: 212-407-5252

 

--------------------------------------------------------------------------------


 

 

CDRT HOLDING CORPORATION

 

 

 

 

 

By:

/s/ William A. Sanger

 

Name:

William A. Sanger

 

Title:

Chief Executive Officer

 

 

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

By:

/s/ William A. Sanger

 

Name:

William A. Sanger

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------